Reverse, Render, and Remand; Opinion filed October 22, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00404-CV

                   CBRE, INC. AND YOLANDA MEDLOCK, Appellants
                                       V.
                            LATRICHA TURNER, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-15912

                             MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                    Opinion by Justice Myers
       CBRE, Inc. and Yolanda Medlock appeal the trial court’s denial of their motion to compel

arbitration. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.016 (West 2015) (appeal of order under

Federal Arbitration Act); id. § 171.098(a)(1) (West 2011) (appeal of order under Texas Arbitration

Act). The sole issue in this case is whether the parties’ agreement to arbitrate is unenforceable

because it is illusory. We conclude the agreement is not illusory and that the trial court erred by

denying the motion to compel arbitration. Accordingly, we reverse the trial court’s order denying

the motion to compel arbitration, render judgment ordering arbitration of Turner’s claims, and

remand the case to the trial court for further proceedings.

                                        BACKGROUND

       Turner was an employee of CBRE, Inc. In December 2011, before Turner began working

for CBRE, she signed an employment agreement. The agreement contained many provisions,
including her starting salary, benefits, information about drug testing and background checks, as

well as the following provisions about arbitration and termination of the agreement:

       Arbitration:

       In the event of any dispute or claim between you and CBRE (including all of its
       employees . . . ), we jointly agree to submit all such disputes or claims to
       confidential binding arbitration and waive any right to a jury trial. The claims and
       disputes subject to arbitration include all claims arising from or related to your
       employment or the termination of your employment including, but not limited to,
       claims for wages or other compensation due, claims for breach of any contract or
       covenant (express or implied); tort claims; claims for discrimination (including, but
       not limited to, race, sex, religion, national origin, age, marital status, or medical
       condition or disability); claims for benefits . . . ; and claims for violation of any
       federal, state, or governmental law, statute, regulation, or ordinance. All claims or
       disputes subject to arbitration . . . must be brought in the party’s individual capacity,
       and not as a plaintiff or class member in any class, collective, or representative
       action. The arbitration (i) shall be conducted pursuant to the provisions of the
       arbitration rules of the state in which you are or were last employed by CBRE . . .
       or in absence of state law the Federal Arbitration Act; and (ii) shall be heard before
       a retired State or Federal judge in the county containing the Company’s office in
       which you were last employed. The Company shall pay for all fees and costs of
       the Arbitrator; however, each party shall pay for its own costs and attorneys’ fees,
       if any, except as otherwise required by law.

       Termination:

       CBRE is an “at will” employer which means that either you or CBRE may
       terminate the employment agreement at any time with or without notice or cause.

CBRE terminated Turner’s employment in 2017, and she brought suit against appellants.

       In her petition, Turner alleged her supervisor sexually harassed her. Turner reported the

harassment to Medlock, the manager of her department. In January 2017, Turner reported to

Medlock that other female employees had told Turner the supervisor had sexually harassed them

but they were scared to report it to Medlock for fear they would be terminated. Several days later,

“Turner was called into the front office and she was told that she was being terminated because of

her ‘tone’ on a phone call with a customer.” She alleged that but for her report of the supervisor’s

sexual harassment, she would not have been terminated.



                                                 –2–
       Turner brought a claim against CBRE for violations of the Texas Commission on Human

Rights Act, and she brought a claim against Medlock for defamation. Appellants moved to compel

arbitration. Turner filed a response, asserting the arbitration agreement was not enforceable

because it was illusory. The trial court denied appellants’ motion to compel arbitration.

                                          ARBITRATION

       In their sole issue on appeal, appellants contend the trial court abused its discretion by

denying their motion to compel arbitration.

       We review a trial court’s denial of a motion to compel arbitration for an abuse of discretion.

See In re D. Wilson Constr. Co., 196 S.W.3d 774, 780 (Tex. 2006) (orig. proceeding). We defer to

the trial court’s findings of fact if the evidence supports them, but we review legal determinations

de novo. In re Labatt Food Serv., L.P., 279 S.W.3d 640, 643 (Tex. 2009) (orig. proceeding). To

compel arbitration, a party must show a valid agreement to arbitrate exists and the claims asserted

are within the agreement’s scope. J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 227 (Tex.

2003). The burden then shifts to the party opposing arbitration to present an affirmative defense

to enforcement. Id.

       Arbitration agreements are interpreted under traditional contract-interpretation principles.

Id. If a contract can be given a certain legal meaning or interpretation, then it is not ambiguous.

Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983). An unambiguous contract is interpreted as a

matter of law. Id. If a contract’s meaning is uncertain and doubtful, or if the contract is reasonably

susceptible to more than one meaning, then the contract is ambiguous. Id. The interpretation of

an ambiguous contract is an issue for the trier of fact. Id. at 394. But if a contract is not ambiguous,

“its construction and meaning become a question of law for the court to determine.” Calpine

Producer Servs., L.P. v. Wiser Oil Co., 169 S.W.3d 783, 787 (Tex. App.—Dallas 2005, no pet.)

(quoting Dedier v. Grossman, 454 S.W.2d 231, 234 (Tex. Civ. App.—Dallas 1970, writ ref’d


                                                  –3–
n.r.e.)). “[T]he primary concern of the court is to ascertain the true intentions of the parties as

expressed in the instrument.” Coker, 650 S.W.2d at 393. “To achieve this objective, courts should

examine and consider the entire writing in an effort to harmonize and give effect to all the

provisions of a contract so that none will be rendered meaningless.” Id. (emphasis omitted).

       In this case, there is no dispute that Turner signed the employment agreement containing

the arbitration policy and that the policy applies to Turner’s claims against appellants. Instead,

Turner opposed appellants’ motion to compel arbitration on the ground that the arbitration policy

was not enforceable because it was illusory.

       “An arbitration agreement is illusory if it binds one party to arbitrate, while allowing the

other to choose whether to arbitrate.” Royston, Rayzor, Vickery, & Williams, LLP v. Lopez, 467

S.W.3d 494, 505 (Tex. 2015). “[A]n arbitration provision remains illusory if the contract permits

one party to legitimately avoid its promise to arbitrate, such as by unilaterally amending or

terminating the arbitration provision and completely escaping arbitration.” Id.; see In re 24 R,

Inc., 324 S.W.3d 564, 567 (Tex. 2010) (“An arbitration clause is not illusory unless one party can

avoid its promise to arbitrate by amending the provision or terminating it altogether.”).

       Turner argues the arbitration clause is illusory because CBRE could avoid its promise to

arbitrate by declaring the agreement terminated at any time. In support of this argument, Turner

relies on In re Halliburton Co., 80 S.W.3d 566 (Tex. 2002), and cases following it. In that case,

Halliburton adopted a Dispute Resolution Program, and it told its existing employees that by

continuing to work after January 1, 1988, they would be accepting the new program. Id. at 568.

The plaintiff continued working for Halliburton, and he sued the company when he was demoted.

Halliburton moved to compel arbitration, which the trial court and the court of appeals denied. Id.

The plaintiff asserted the Program was illusory because it was a promise based on the plaintiff’s

continued employment. The supreme court disagreed: “[T]he Program is not dependent on

                                                –4–
continuing employment. Instead it was accepted by the employee’s continuing employment.” Id.

at 569. The supreme court also considered the plaintiff’s argument that the Plan was illusory

because Halliburton retained the right to modify or discontinue the Program. The court stated the

Program was not illusory because the Program provided that no amendment to the Program would

apply to a complaint of which Halliburton had actual notice, that termination of the Program would

not occur until ten days after the employees received notice of the termination and termination of

the Program would not apply to disputes that arose before the date of termination. Id. at 569–70.

         Turner argues that the arbitration policy in this case is illusory because it does not have

provisions like the ones in Halliburton that require CBRE to give advance notice of any plan to

terminate the employment agreement containing the arbitration policy and that extend the

arbitration policy to apply to claims arising before termination of the policy. Turner argues in her

brief:

         As drafted, if a CBRE employee sought to invoke arbitration with the Company
         pursuant to the Agreement, nothing would prevent CBRE from amending or
         revoking the Agreement to arbitrate and making those changes applicable to that
         pending dispute if it determined that arbitration was no longer in its interest. In
         effect, the [A]greement allows CBRE to hold its employees to the promise to
         arbitrate while reserving its own escape hatch.

We disagree. First, the employment agreement contains no provision for its modification. Thus,

unlike the employment agreements in other cases, the employment agreement in this case did not

give CBRE the right to modify the employment agreement unilaterally or the right to terminate

the arbitration policy without terminating the employment agreement. And second, as explained

below, the arbitration policy necessarily continued after termination of the rest of the employment

agreement.




                                                –5–
            Turner’s claim was essentially one for wrongful termination in retaliation for her reporting

sexual harassment.1                 The termination of Turner’s employment terminated the employment

agreement except for those parts that continued beyond the termination of the contract, either

expressly or necessarily.2 The arbitration policy necessarily continued beyond the termination of

the rest of the employment agreement because it stated it applied to “claims arising from . . . the

termination of your employment.” If the arbitration policy did not continue to be effective after

the termination of the employment agreement, then it could never apply to claims concerning

termination of employment because those claims could not be brought until after termination. We

must interpret the employment agreement “to harmonize and give effect to all the provisions of a

contract so that none will be rendered meaningless.” Coker, 650 S.W.2d at 693. To comply with

this rule of contract construction, we must interpret the arbitration policy as applying to claims

arising from the termination of Turner’s employment even though the termination of her

employment also terminated most of the employment agreement. Therefore, even though CBRE

and Turner had the right to terminate the employment agreement at any time and without notice to

one another, the arbitration policy continued to be effective after the employment agreement’s

termination because its provisions would otherwise have no meaning. Because CBRE did not have

the right to end the arbitration policy’s applicability to claims based on Turner’s termination, either

through unilateral modification or termination of the employment agreement, the arbitration policy

was not illusory as applied to Turner.

            Turner cites several cases she asserts stand for the proposition that after the supreme court’s

opinion in Halliburton, an arbitration policy must have express provisions for advance notice of

amendment or termination of the policy and that the amendment or termination does not apply to


     1
         Turner states in her brief she brought suit “seeking damages because she was terminated for reporting violations of the law.”
     2
       The employment agreement contained a confidentiality provision that expressly continued beyond the employment agreement’s termination
because it stated it “is ongoing even after employment with the Company terminates.”

                                                                        –6–
pre-existing claims. She asserts that any arbitration policy lacking those provisions is illusory.

Those provisions may save an otherwise-illusory arbitration policy, and some arbitration policies

may be illusory that lack those provisions. However, none of the cases Turner cites have held an

arbitration policy like the one in this case is illusory when it lacks those provisions.3


   3
       Turner cites the following cases:
           Nelson v. Watch House Int’l, LLC, 815 F.3d 190, 191, 195–96 (5th Cir. 2016) (arbitration policy was illusory because it
           permitted employer to alter policy without advance notice to employee);
           Lizalde v. Vista Quality Markets, 746 F.3d 222, 224, 227 (5th Cir. 2014) (arbitration policy was not illusory even though
           employer could unilaterally terminate policy because policy required 10-day notice to employee before termination of policy
           became effective and termination did not apply to pre-existing claims);
           Torres v. S.G.E. Mgmt., LLC, 397 F. App’x 63, 68 (5th Cir. 2010) (arbitration policy was illusory because it permitted
           company to modify policy without advance notice to investors and permitted retroactive modifications);
           Morrison v. Amway Corp., 517 F.3d 248, 257 (5th Cir. 2008) (arbitration policy was illusory because it permitted employer
           to modify policy retroactively);
           Tanoury v. Symphony Serv. Corp., 3:12-CV-1142-L, 2013 WL 705121, at * (N.D. Tex. Feb. 5, 2013) (arbitration policy
           provided that employer’s changes to the policy were only effective after ten days’ notice to employee; however, consideration
           of whether parties were mutually bound by promises to arbitrate was unnecessary because underlying agreement provided
           required consideration);
           Johnson v. J.C. Penney Corp., Inc., A-13-CA-1079-LY, 2014 WL 2765692, at *2–3 (W.D. Tex. June 18, 2014) (arbitration
           policy was not illusory because it did not grant employer unilateral right to amend policy’s rules; instead, policy permitted
           employer “to clarify or correct typographical errors in the rules, strike rules that are found to be unenforceable by a court or
           arbitrator, and apply any such modifications only to cases begun 90 days after such change is published”);
           Magdaleno v. PCM Constr. Servs., LLC, No. H-12-2862, 2014 WL 1760942, at *7 (S.D. Tex. May 1, 2014) (arbitration
           policy was illusory because it applied only to claims brought by employees and allowed employer in its “sole discretion, to
           change, revise or eliminate any of its policies as described [t]herein”);
           In re Odyssey Healthcare, Inc., 310 S.W.3d 419, (Tex. 2010) (orig. proceeding) (per curiam) (arbitration policy was not
           illusory because it provided that any modification or termination of the policy would not be effective “until at least 14 days
           after written notice has been provided to you” and would not apply to injuries occurring before date of amendment or
           modification);
           J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 231 (Tex. 2003) (arbitration policy was ambiguous on whether parties
           intended language in employment application that employer “reserves the right to unilaterally abolish or modify any
           personnel policy without prior notice” applied to arbitration policy);
           Temporary Alternatives, Inc. v. Jamrowski, 511 S.W.3d 64, 66, 68 (Tex. App.—El Paso 2014, no pet.) (arbitration policy
           was illusory because employer “does possess the power to unilaterally avoid arbitration by amending the agreement without
           notice at any time before [the employee] files an arbitration claim”; policy permitted employer to “change or modify this
           arbitration policy from time to time without advance notice or consent of the employees”);
           Weekly Homes, L.P. v. Rao, 336 S.W.3d 413 (Tex. App.—Dallas 2011, pet. denied) (arbitration policy was illusory because
           it gave employer “the unilateral power, at any time, to elect not to enforce any policy or provision”);
           In re Datamark, Inc., 296 S.W.3d 614, 617–18 (Tex. App.—El Paso 2009, orig. proceeding) (arbitration policy was illusory
           because it permitted employer to revoke or modify policy without advance notice to employee);
           Nabors Well Servs., Ltd. v. Herrera, No. 13-08-00397, 2009 WL 200987, at *4–5 (Tex. App.—Corpus Christi, Jan. 27, 2009,
           orig. proceeding) (mem. op.) (arbitration policy not illusory because it required employer to give employees ten days’ notice
           of termination of policy and termination would not be effective for proceedings brought before termination date);
           In re Champion Techs., Inc., 222 S.W.3d 127, 131, 134 (Tex. App.—Eastland 2006, orig. proceeding, pet. denied) (arbitration
           policy was not illusory because it permitted amendment or termination only after giving employees 30 days’ notice and
           amendment or termination would not apply to proceedings brought before effective date of amendment or termination);
           Nabors Drilling USA, LP v. Carpenter, 198 S.W.3d 240, 248–49 (Tex. App.—San Antonio 2006, orig. proceeding)
           (arbitration policy was not illusory because it required employer to give 10 days’ notice of intent to modify or terminate
           policy and modification or termination would not apply to proceedings brought before effective date of modification or
           termination);



                                                                        –7–
       We conclude the arbitration policy in this case is not illusory. Therefore, the trial court

abused its discretion by denying appellants’ motion to compel arbitration. We sustain appellants’

sole issue on appeal.

                                                       CONCLUSION

       We reverse the trial court’s order denying the motion to compel arbitration, render

judgment ordering arbitration of Turner’s claims, and remand the case to the trial court for further

proceedings.




                                                                    /Lana Myers/
                                                                    LANA MYERS
                                                                    JUSTICE



180404F.P05




       In re Kellogg Brown & Root, 80 S.W.3d 611, 616 (Tex. App.—Houston [1st Dist.] 2002, orig. proceeding) (arbitration policy
       was not illusory because it required employer to give 10 days’ notice of amendment or termination of the policy and
       amendment or termination would not apply to proceedings brought before effective date of modification or termination and
       policy was binding on both parties).

                                                                –8–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

 CBRE, INC. AND YOLANDA                               On Appeal from the 134th Judicial District
 MEDLOCK, Appellants                                  Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-17-15912.
 No. 05-18-00404-CV           V.                      Opinion delivered by Justice Myers.
                                                      Justices Evans and Brown participating.
 LATRICHA TURNER, Appellee

        In accordance with this Court’s opinion of this date, we reverse the order of the trial court
denying appellants CBRE, Inc. and Yolanda Medlock’s motion to compel arbitration, RENDER
judgment ordering arbitration of appellee Latricha Turner’s claims against appellants CBRE, Inc.
and Yolanda Medlock, and REMAND the cause to the trial court for further proceedings
consistent with this opinion.

        It is ORDERED that appellants CBRE, INC. and Yolanda Medlock recover their costs of
this appeal from appellee Latricha Turner.


Judgment entered this 22nd day of October, 2018.




                                                –9–